Order, Supreme Court, New York County (John Cataldo, J.), entered on or about December 1, 2008, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion in declining to grant defendant a downward departure from his presumptive risk level (see People v Mingo, 12 NY3d 563, 568 n 2 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]). The mitigating factors he cites are unpersuasive, and were in any event outweighed by the seriousness of the underlying sex crime against a very young child (see e.g. People v Mantilla, 70 AD3d 477, 478 [2010], lv denied 15 NY3d 706 [2010]; People v Rodriguez, 67 AD3d 596, 597 [2009], lv denied 14 NY3d 706 [2010]). Concur—Friedman, J.P., Sweeny, DeGrasse, Abdus-Salaam and Román, JJ.